Title: Poor Richard, 1736
From: Franklin, Benjamin
To: 



Loving Readers,
Your kind Acceptance of my former Labours, has encouraged me to continue writing, tho’ the general Approbation you have been so good as to favour me with, has excited the Envy of some, and drawn upon me the Malice of others. These Ill-willers of mine, despited at the great Reputation I gain’d by exactly predicting another Man’s Death, have endeavour’d to deprive me of it all at once in the most effectual Manner, by reporting that I my self was never alive. They say in short, That there is no such a Man as I am; and have spread this Notion so thoroughly in the Country, that I have been frequently told it to my Face by those that don’t know me. This is not civil Treatment, to endeavour to deprive me of my very Being, and reduce me to a Non-entity in the Opinion of the publick. But so long as I know my self to walk about, eat, drink and sleep, I am satisfied that there is really such a Man as I am, whatever they may say to the contrary: And the World may be satisfied likewise; for if there were no such Man as I am, how is it possible I should appear publickly to hundreds of People, as I have done for several Years past, in print? I need not, indeed, have taken any Notice of so idle a Report, if it had not been for the sake of my Printer, to whom my Enemies are pleased to ascribe my Productions; and who it seems is as unwilling to father my Offspring, as I am to lose the Credit of it. Therefore to clear him entirely, as well as to vindicate my own Honour, I make this publick and serious Declaration, which I desire may be believed, to wit, That what I have written heretofore, and do now write, neither was nor is written by any other Man or Men, Person or Persons whatsoever. Those who are not satisfied with this, must needs be very unreasonable.
My Performance for this Year follows; it submits itself, kind Reader, to thy Censure, but hopes for thy Candor, to forgive its Faults. It devotes itself entirely to thy Service, and will serve thee faithfully: And if it has the good Fortune to please its Master, ’tis Gratification enough for the Labour of Poor
R. Saunders




Presumptuous Man! the Reason wouldst thou find
Why form’d so weak, so little, and so blind?
First, if thou canst, the harder reason guess
Why form’d no weaker, blinder, and no less?
Ask of thy Mother Earth, why Oaks are made,
Taller or stronger than the Weeds they shade?
Or ask of yonder argent Fields above,
Why Jove’s Satellites are less than Jove?

XI Mon. January hath xxxi days.

Some have learnt many Tricks of sly Evasion,
Instead of Truth they use Equivocation,
And eke it out with mental Reservation,
Which to good Men is an Abomination.
Our Smith of late most wonderfully swore,
That whilst he breathed he would drink no more;
But since, I know his Meaning, for I think
He meant he would not breath whilst he did drink.

He is no clown that drives the plow, but he that doth clownish things.
If you know how to spend less than you get, you have the Philosophers-Stone.
The good Paymaster is Lord of another man’s Purse.
Fish and Visitors stink in 3 days.
XII Mon. February hath xxix days.
  
Sam’s Wife provok’d him once; he broke her Crown,
The Surgeon’s Bill amounted to Five Pound;
This Blow (she brags) has cost my Husband dear,
He’ll ne’er strike more. Sam chanc’d to over-hear.
Therefore before his Wife the Bill he pays,
And to the Surgeon in her Hearing says:
Doctor, you charge Five Pound, here e’en take Ten;
My Wife may chance to want your Help again.


He that has neither fools, whores nor beggars among his kindred, is the son of a thunder gust.
Diligence is the Mother of Good-Luck.
He that lives upon Hope, dies farting.
Do not do that which you would not have known.
I Mon. March hath xxxi days.
  
Whate’er’s desired, Knowledge, Fame, or Pelf,
Not one will change his Neighbour with himself.
The learn’d are happy Nature to explore,
The Fool is happy that he knows no more.
The Rich are happy in the Plenty given;
The Poor contents him with the Care of Heav’n.
Thus does some Comfort ev’ry State attend,
And Pride’s bestow’d on all, a common Friend.

Never praise your Cyder, Horse, or Bedfellow.
Wealth is not his that has it, but his that enjoys it.
Tis easy to see, hard to foresee.
In a discreet man’s mouth, a publick thing is private.
II Mon. April hath xxx days.
  
By nought is Man from Beast distinguished
More than by Knowledge in his learned Head.
Then Youth improve thy Time, but cautious see
That what thou learnest some how useful be.
Each Day improving, Solon waxed old;
For Time he knew was better far than Gold:
Fortune might give him Gold which would decay,
But Fortune cannot give him Yesterday.

Let thy maidservant be faithful, strong, and homely.
Keep flax from fire, youth from gaming.

Bargaining has neither friends nor relations.
Admiration is the Daughter of Ignorance.
There’s more old Drunkards than old Doctors.
III Mon. May hath xxxi days.
  
Lalus who loves to hear himself discourse
Keeps talking still as if he frantick were,
And tho’ himself might no where hear a worse,
Yet he no other but himself will hear.
Stop not his Mouth, if he be troublesome,
But stop his Ears, and then the Man is dumb.

She that paints her Face, thinks of her Tail.
Here comes Courage! that seiz’d the lion absent, and run away from the present mouse.
He that takes a wife, takes care.
Nor Eye in a letter, nor Hand in a purse, nor Ear in the secret of another.
He that buys by the penny, maintains not only himself, but other people.
IV Mon. June hath xxx days.
  
Things that are bitter, bitterrer than Gall
Physicians say are always physical:
Now Women’s Tongues if into Powder beaten,
May in a Potion or a Pill be eaten,
And as there’s nought more bitter, I do muse,
That Women’s Tongues in Physick they ne’er use.
My self and others who lead restless Lives,
Would spare that bitter Member of our Wives.


He that can have Patience, can have what he will.
Now I’ve a sheep and a cow, every body bids me good morrow.
  God helps them that help themselves.
  Why does the blind man’s wife paint herself?
V Mon. July hath xxxi days.
  
Who can charge Ebrio with Thirst of Wealth?
See he consumes his Money, Time and Health,
In drunken Frolicks which will all confound,
Neglects his Farm, forgets to till his Ground,
His Stock grows less that might be kept with ease;
In nought but Guts and Debts he finds Encrease.
In Town reels as if he’d shove down each Wall,
Yet Walls must stand, poor Soul, or he must fall.

  None preaches better than the ant, and she says nothing.
  The absent are never without fault, nor the present without excuse.
  Gifts burst rocks.
  
If wind blows on you thro’ a hole,
Make your will and take care of your soul.

The rotten Apple spoils his Companion.
VI Mon. August hath xxxi days.
  
The Tongue was once a Servant to the Heart,
And what it gave she freely did impart;
But now Hypocrisy is grown so strong
The Heart’s become a Servant to the Tongue.
Virtue we praise, but practise not her good,
(Athenian-like), we act not what we know,
As many Men do talk of Robin Hood
Who never did shoot Arrow in his Bow.

  He that sells upon trust, loses many friends, and always wants money.

Don’t throw stones at your neighbours, if your own windows are glass.
  The excellency of hogs is fatness, of men virtue.
  Good wives and good plantations are made by good husbands.
  Pox take you, is no curse to some people.
VII Mon. September hath xxx days.
  
Briskcap, thou’st little Judgment in thy Head,
More than to dress thee, drink and go to Bed:
Yet thou shalt have the Wall, and the Way lead,
Since Logick wills that simple Things precede.
Walking and meeting one not long ago,
I ask’d who ’twas, he said, he did not know.
I said, I know thee; so said he, I you;
But he that knows himself I never knew.

  Force shites upon Reason’s Back.
  Lovers, Travellers, and Poets, will give money to be heard.
  He that speaks much, is much mistaken.
  Creditors have better memories than debtors.
  Forwarn’d, forearm’d, unless in the case of Cuckolds, who are often forearm’d before warn’d.
VIII Mon. October hath xxxi days.

Whimsical Will once fancy’d he was ill,
The Doctor’s call’d, who thus examin’d Will;
How is your Appetite? O, as to that
I eat right heartily, you see I’m fat.
How is your Sleep anights? ’Tis sound and good;
I eat, drink, sleep as well as e’er’I cou’d.
Well, says the Doctor, clapping on his Hat;
I’ll give you something shall remove all that.


  Three things are men most liable to be cheated in, a Horse, a Wig, and a Wife.
  He that lives well, is learned enough.
  Poverty, Poetry, and new Titles of Honour, make Men ridiculous.
  He that scatters Thorns, let him not go barefoot.
  There’s none deceived but he that trusts.
IX Mon. November hath xxx days.
When you are sick, what you like best is to be chosen for a Medicine in the first Place; what Experience tells you is best, is to be chosen in the second Place; what Reason (i.e. Theory) says is best, is to be chosen in the last Place. But if you can get Dr. Inclination, Dr. Experience and Dr. Reason to hold a Consultation together, they will give you the best Advice that can be given.
  God heals, and the Doctor takes the Fees.
  If you desire many things, many things will seem but a few.
  Mary’s mouth costs her nothing, for she never opens it but at others expence.
  Receive before you write, but write before you pay.
  I saw few die of Hunger, of Eating 100000.
X Mon. December hath xxxi days.
  ☉ nearer the Earth in Winter than in Summer 15046 miles, (his Lowness and short Appearance making Winter cold.) ☽ nearer in her Perigeon than Apogeon 69512 miles: ♄ nearer 49868 miles; ♃ nearer 38613 miles: ♂ nearer 80608 miles: ♀ nearer 6209 miles: ☿ 181427 miles. And yet ☿ is never distant from the ☉ a whole Sign, nor ♀ above two: You’ll never find a * ☉ ☿, nor a □ ☉ ♀.
Maids of America, who gave you bad teeth?
Answ. Hot Soupings: and frozen Apples.

  Marry your Daughter and eat fresh Fish betimes.
  If God blesses a Man, his Bitch brings forth Pigs.
  
He that would live in peace and at ease,
Must not speak all he knows, nor judge all he sees.

  Adieu.


Of the Eclipses, 1736.
There will be this Year six Eclipses, four of the Sun, and two of the Moon; those of the Moon both visible and total.
The first is a small Eclipse of the Sun, March the first, 35 minutes past 9 in the Morn. Scarcely visible in these Parts.
The second is an Eclipse of the Moon, March 15, beginning 30 minutes after 4 a Clock, P. M. the Moon being then beneath our Horizon, and rises totally dark, and continues so till 25 minutes after 7, and the Eclipse is not entirely ended till 20 minutes after 8. This Eclipse falls in Libra, or the Balance. Poor Germania! Mene, mene, tekel upharsin!
The Third is of the Sun, March 31. 30 minutes past 2 in the Morning. Invisible here.
The Fourth is of the Sun likewise, Aug. 25. 35 minutes after three in the Morning; no more to be seen than the former; the Sun at the Conjunction being under the Horizon.
The Fifth is of the Moon, Sept. 8. 18 minutes after 8 at Night; Beginning of total Darkness 18 min. after 9. Time of Emergence 57 min. after 10. End of the Eclipse at midnight.
The 6th and last, is of the Sun, September 23 at Noon: Invisible here tho’ the Sun itself be visible. For there is this Difference between Eclipses of the Moon and of the Sun, viz. All Lunar Eclipses are universal, i.e. visible in all Parts of the Globe which have the Moon above their Horizon, and are every where of the same Magnitude: But Eclipses of the Sun do not appear the same in all Parts of the Earth where they are seen; being when total in some Places, only partial in others; and in other Places not seen at all, tho’ neither Clouds nor Horizon prevent the Sight of the Sun it self.
As to the Effects of these two great Eclipses, suffer me to observe, that whoever studies the Eclipses of former Ages, and compares them with the great Events in the History of the Times and Years in which they happened (as every true Astrologer ought to do) shall find, that the Fall of the Assyrian, Persian, Grecian and Roman Monarchies, each of them, was remarkably preceded by great and total Eclipses of the Heavenly Bodies. Observations of this kind, join’d with the ancient and long-try’d Rules of our Art, (too tedious to repeat here) make me tremble for an Empire now in being. O Christendom! why art thou so fatally divided against thy self? O Poland! formerly the Bulwark of the Christian Faith, wilt thou become the Flood-gate to let in an Inundation of Infidelity? O mischievous Crescent! when shall we see thee at the Full, and rejoice at thy future Waning? May Heaven avert these presag’d Misfortunes, and confound the Designs of all wicked and impious Men!


  Courts.

For Gratitude there’s none exceed ’em,
(Their Clients know this when they bleed ’em).
Since they who give most for their Laws,
Have most return’d, and carry th’ Cause.
All know, except an arrant Tony,
That Right and Wrong’s meer Ceremony.
It is enough that the Law Jargon,
Gives the best Bidder the best Bargain.

  In my last Year’s Almanack I mention’d, that the visible Eclipses of this Year, 1736, portended some great and surprizing Events relating to these Northern Colonies, of which I purposed this Year to speak at large. But as those Events are not to happen immediately this Year, I chuse rather, upon second Thought, to defer farther Mention of them, till the Publication of my Almanack for that Year in which they are to happen. However, that the Reader may not be entirely disappointed, here follow for his present Amusement a few


  Enigmatical Prophecies
Which they that do not understand, cannot well explain.

1. Before the middle of this Year, a Wind at N. East will arise, during which the Water of the Sea and Rivers will be in such a manner raised, that great part of the Towns of Boston, Newport, New-York, Philadelphia, the low Lands of Maryland and Virginia, and the Town of Charlstown in South Carolina, will be under Water. Happy will it be for the Sugar and Salt, standing in the Cellars of those Places, if there be tight Roofs and Cielings overhead; otherwise, without being a Conjurer, a Man may easily foretel that such Commodities will receive Damage.
2. About the middle of the Year, great Numbers of Vessels fully laden will be taken out of the Ports aforesaid, by a Power with which we are not now at War, and whose Forces shall not be descried or seen either coming or going. But in the End this may not be disadvantageous to those Places.
3. However, not long after, a visible Army of 20000 Musketers will land, some in Virginia and Maryland, and some in the lower Counties on both sides of Delaware, who will over-run the Country, and sorely annoy the Inhabitants: But the Air in this Climate will agree with them so ill towards Winter, that they will die in the beginning of cold Weather like rotten Sheep, and by Christmas the Inhabitants will get the better of them.
Note, In my next Almanack these Enigmatical Prophecies will be explained.
R. S.

